DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Per the amendment to the claims on 12/22/2020, the Objection to the Drawings of 9/22/2020 have been withdrawn. 
Per the amendment to the claims on 12/22/2020, the 112, 2nd paragraph rejections to claims 1-15 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Kang on 1/8/2021.

The application has been amended as follows: 
Claim 1: Lines 10-11 have been replaced with the following language: ---a discharge chamber provided at a lower portion of the body, through which the fluid is discharged---.
Allowable Subject Matter
Claims 1 and 4-15 are allowed.
Regarding claim 1, the prior art of record fails to teach, disclose or render obvious, “the first opening connected to the inflow chamber and opened or closed through the double backflow prevention member is formed in an upper portion of the first chamber, the second opening connected to the first chamber and opened or closed through the double backflow prevention member is formed in an upper portion of the second chamber, the third opening connected to the second opening is formed in a lower portion of the first chamber, and the connection flow path connecting the third opening and the second opening is formed between the first chamber and the second chamber” in addition to other limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783